Citation Nr: 1544143	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976, with additional service in the Reserve and National Guard, to include National Guard service from March 1982 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an April 2014 Board hearing.  A transcript is of record. 

The case was remanded for additional development in April 2015.  

As noted in the April 2015 remand, the issue of entitlement to an apportionment of the Veteran's benefits, on behalf of his spouse, has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding records and a supplemental medical opinion.  

During the April 2014 hearing, the Veteran testified that a doctor he spoke to when he went to get evaluated for Social Security told him that what was happening with his right knee could be the result of his left knee disability.  See Board Hearing Tr. at 6-7.  Records from the Social Security Administration (SSA) have not been requested, and should be obtained on remand.  

The Veteran's VA treatment records also include an April 2009 reference to private treatment records from Central Oregon Radiology.  However, such records have not been associated with the claims file.  The same should be obtained on remand.

The Board's April 2015 remand instructed that the Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that any identified arthritis or other right knee disability was causally related to the Veteran's service-connected left knee disability, to include his claimed injury of the right knee while on crutches.  The examiner was also to provide an opinion as to whether it was at least as likely as not that any identified arthritis or other right knee disability was aggravated beyond the normal course of the condition by the Veteran's service-connected left knee disability.  

During the June 2015 VA examination, the examiner noted that records indicated that the Veteran complained of pain in 1995 and then again in 2010; however, in 2010, the Veteran denied previous pain in the right knee.  The examiner opined that the claimed right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition and was not at least as likely as not aggravated beyond its natural progression by his service-connected disability.  The examiner noted that examination was benign and normal, and the Veteran's right knee strain had resolved.  He added that previous X-rays indicated chronic degenerative changes, but he opined that these were not associated with the service-connected left knee condition, but were consistent with age-related changes.  He stated that it was not medically established that injury to one knee or joint was likely to cause excessive mechanical wear in the contralateral joints, and he could not conclude that the current right knee condition was a continuation of an injury that had occurred while on crutches for his left knee.  

Despite the examiner's statement that the Veteran denied previous pain in the right knee in 2010, the Board does not find such statement in the evidence of record.  Moreover, VA treatment records reflect that, in July 2008, the Veteran described intermittent right knee pain and the clinician's assessment was right knee pain.  During VA treatment in January 2012, the Veteran described a painful right knee for many years.  Accordingly, a supplemental medical opinion, which considers and addresses the documented evidence of right knee pain in July 2008 and the Veteran's January 2012 report of a painful right knee for many years, should be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent records from Central Oregon Radiology and associate the same with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.  

3.  After the above development is completed, request a records review and medical opinion from the examiner who completed the June 2015 VA examination (or another examiner if the June 2015 examiner is unavailable).

The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee degenerative arthritis is causally related to his service-connected left knee disability, to include his claimed injury of the right knee while on crutches?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee degenerative arthritis is aggravated beyond the normal course of the condition by his service-connected left knee disability?

The examiner must consider the July 2008 VA treatment record documenting an assessment of right knee pain and the January 2012 VA treatment record documenting the Veteran's report of a painful right knee for many years.  Also, for purposes of this examination, the examiner should accept as true the Veteran's statement that he fell on the ice while using crutches for his left knee disability.

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




